IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,   : No. 163 MAL 2015
                                :
                 Respondent     :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
HAROLD BURTON,                  :
                                :
                 Petitioner     :

COMMONWEALTH OF PENNSYLVANIA,   : No. 164 MAL 2015
                                :
                 Respondent     :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
HAROLD BURTON,                  :
                                :
                 Petitioner     :

COMMONWEALTH OF PENNSYLVANIA,   : No. 165 MAL 2015
                                :
                 Respondent     :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
HAROLD BURTON,                  :
                                :
                 Petitioner     :

COMMONWEALTH OF PENNSYLVANIA,   : No. 166 MAL 2015
                                :
                 Respondent     :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                       :
                                       :
HAROLD BURTON,                         :
                                       :
                    Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,          : No. 167 MAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
HAROLD BURTON,                         :
                                       :
                    Petitioner         :


                                   ORDER



PER CURIAM

      AND NOW, this 28th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.




[163 MAL 2015, 164 MAL 2015, 165 MAL 2015, 166 MAL 2015 and 167 MAL 2015] - 2